DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over SHUNJI (JPH 0555635, hereinafter Shunji) in view of Heo et al. (Us 2013/0056735, hereinafter Heo).
With respect to claim 1, Shunji discloses a light-emitting device (fig. 1), comprising:
a carrier (2 & 16), comprising a top surface (top surface of 2) and a first electrically conductive region (16) disposed on the top surface and comprising a lateral surface (lateral surface of 16); a light-emitting element (4 and 6) including a lateral boundary (lateral side of 4), a bottom surface (bottom surface of 4), a top surface (top surface of 4) and a first contact electrode (14) formed directly under the bottom surface without extending beyond the lateral boundary (14 is directly under the bottom surface of 4 and does not extend the lateral sides of 4), wherein the first contact electrode faces to the first electrically conductive region (14 faces to 16); and a connection structure, including a first electrical connection portion (18 &20), and the first electrical connection portion electrically connected with the first electrically conductive region and the first contact electrode (18&20 are connected to 16 and 14), wherein the first electrical portion is cured (abstract).
Shunji does not explicitly disclose a protective portion fully surrounding the first contact electrode and the first electrical connection portion without fully covering the top surface and wherein the electrical connection includes an upper portion, a lower portion, and a neck portion located between the upper portion and the lower portion, and wherein the first electrical connection portion directly contacts at least part of the lateral surface, and wherein the neck portion has a width which is smaller than that of the upper portion and the lower portion.
In an analogous art, Heo discloses a protective portion (118 of fig. 3) fully surrounding the first contact electrode (118 surrounds 117 as shown below) and the first electrical connection portion(121 and top part of 117- see below) without fully covering the top surface (118 does not cover the top surface of 121) and wherein the electrical connection includes an upper portion, a lower portion, and a neck portion located between the upper portion and the lower portion (see below), and wherein the first electrical connection portion directly contacts at least part of the lateral surface (contacts lateral surface of 117), and wherein the neck portion has a width which is smaller than that of the upper portion and the lower portion (neck portion has a width smaller than upper and lower portions).




    PNG
    media_image1.png
    628
    1035
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shunji’s device by adding Heo’s disclosure in order to manufacture a semiconductor device according to required specifications. 
With respect to claim 3, Shuni discloses wherein the upper portion and the lower portion have different materials (18 comprises of gold and 20 comprises of tin).
With respect to claim 4, Shuni discloses wherein the first electrical connection portion has a thickness less than 5 microns (merely having a certain thickness of a bump/connection is not critical).
With respect to claim 6, Shuni does not explicitly disclose wherein the neck portion is located at the first edge and is not located at the second edge.
In an analogous art, Meitl discloses wherein the neck portion is located at the first edge and is not located at the second edge (fig. 1A; neck is at the lower portion of 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shunji’s device by adding Meitl’s disclosure in order to manufacture a semiconductor device according to required specifications.  

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shunji/Heo and further in view of Meitl et al. (US 2019/0157532, hereinafter Meitl).
With respect to claim 2, Shuni/Heo does not explicitly disclose wherein the upper portion and the lower portion comprises a same material.
In an analogous art, Meitl discloses wherein the upper portion and the lower portion comprises a same material (top and lower portion of 40 is made of the same material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shunji/Heo’s device by adding Meitl’s disclosure in order to manufacture a semiconductor device according to required specifications.  
With respect to claim 5, Shuni/Heo does not explicitly disclose wherein the first electrical connection portion includes a first edge having a first thickness and a second edge having a second thickness, and the first thickness is larger than the second thickness.
In an analogous art, Meitl discloses wherein the first electrical connection portion includes a first edge having a first thickness (fig. 1A; thickness of lower portion of 40&80) and a second edge having a second thickness (thickness of upper portion of 40), and the first thickness is larger than the second thickness (lower portion is thicker than upper portion).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the invention to modify Shunji/Heo’s device by adding Meitl’s disclosure in order to manufacture a semiconductor device according to required specifications.  

Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shunji/Heo and further in view of Chikugawa (US 2007/0278513, hereinafter Chikugawa).
With respect to claim 7, Shuni/Heo does not explicitly disclose wherein the first electrical connection portion includes a hole.
In an analogous art, Chikugawa discloses wherein the first electrical connection portion includes a hole (para 0046 and 0052; through hole for electrical connection).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the invention to modify Shunji/Heo’s device by adding Chikugawa’s disclosure in order to electrically connect different components of a semiconductor device. 
With respect to claim 8, Shuni/Heo does not explicitly disclose wherein the upper portion, the neck portion and the lower portion include gold element.
In an analogous art, Chikugawa discloses wherein the upper portion, the neck portion and the lower portion include gold element (para 0046; bumps can be made of gold ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shunji/Heo’s device by adding Chikugawa’s disclosure in order to electrically connect different components of a semiconductor device. 
With respect to claim 10, Shuni/Heo does not explicitly disclose wherein the gold element in the upper portion has an atomic percentage larger than that of the gold element in the lower portion.
In an analogous art, Chikugawa discloses wherein the bump includes gold element (para 0046; bumps can be made of gold) wherein the gold element in the upper portion has an atomic percentage larger than that of the gold element in the lower portion (merely changing gold percentage in different parts of a bump is not critical).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the invention to modify Shunji/Heo’s device by adding Chikugawa’s disclosure in order to electrically connect different components of a semiconductor device. 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shunji/Heo and further in view of Hsu et al. (US 2018/0190594, hereinafter Hsu).
With respect to claim 9, Shuni/Heo does not explicitly disclose wherein the upper portion, the neck portion and the lower portion include tin element.
In an analogous art, Hsu discloses wherein the upper portion, the neck portion and the lower portion include tin element (para 0020; material of bump includes tin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the invention to modify Shunji/Heo’s device by adding Hsu’s disclosure in order to electrically connect different components of a semiconductor device. 

Response to Arguments
Applicant argues that prior art does not explicitly disclose the amended limitations. Examiner disagrees and presents the following:
Shuni discloses a light-emitting element (4 and 6) including a lateral boundary (lateral side of 4), a bottom surface (bottom surface of 4), a top surface (top surface of 4) and a first contact electrode (14) formed directly under the bottom surface without extending beyond the lateral boundary (14 is directly under the bottom surface of 4 and does not extend the lateral sides of 4), wherein the first contact electrode faces to the first electrically conductive region (14 faces to 16); and a connection structure, including a first electrical connection portion (18 &20), and the first electrical connection portion electrically connected with the first electrically conductive region and the first contact electrode (18&20 are connected to 16 and 14), wherein the first electrical portion is cured (abstract).
Shunji does not explicitly disclose a protective portion fully surrounding the first contact electrode and the first electrical connection portion without fully covering the top surface and wherein the electrical connection includes an upper portion, a lower portion, and a neck portion located between the upper portion and the lower portion, and wherein the first electrical connection portion directly contacts at least part of the lateral surface, and wherein the neck portion has a width which is smaller than that of the upper portion and the lower portion.
In an analogous art, Heo discloses a protective portion (118 of fig. 3) fully surrounding the first contact electrode (118 surrounds 117) and the first electrical connection portion(121 and top part of 117) without fully covering the top surface (118 does not cover the top surface of 121) and wherein the electrical connection includes an upper portion, a lower portion, and a neck portion located between the upper portion and the lower portion (see above in the fig), and wherein the first electrical connection portion directly contacts at least part of the lateral surface (contacts lateral surface of 117), and wherein the neck portion has a width which is smaller than that of the upper portion and the lower portion (neck portion has a width smaller than upper and lower portions).
Therefore, the rejection has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816